Citation Nr: 1019285	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-38 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 
2007, for additional compensation payable for a dependent 
spouse.

2.  Entitlement to an additional allowance based on 
establishing L.W. as a dependent child.

3.  Entitlement to an effective date earlier than September 
1, 2006, for additional compensation payable for a dependent 
child, H.W.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from December 1975 to June 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In March 2010, the Board sent the Veteran a letter to inform 
him that his prior representative had revoked their power of 
attorney and to determine if he desired other representation 
in his appeal.  He did not respond; thus no representation is 
indicated.  


FINDINGS OF FACT

1.  In April 2004, an application was received by VA from the 
Veteran for VA compensation benefits.  

2.  In an August 2004 letter, the Veteran's was notified that 
his child H.W., had been added to his award effective August 
1, 2004, and her dependency status would terminate on her 
18th birthday, in August 2005; that he needed to submit proof 
of his wife's birth date for her to be added to his award; 
and that he needed to submit a VA Form 21-674 regarding 
L.W.'s school status for her to be added to his award.

3.  The Veteran did not respond to the August 2004 letter.  

4.  In July 2007, the Veteran provided proof of his wife's 
birth date and also submitted a VA Form 21-674 showing H.W.'s 
school status.

5.  In July 2007, the Veteran submitted a VA Form 21-674 
showing L.W.'s school status; however, she attained the age 
of 23 years in August 2005.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 1, 
2007, for the award of additional compensation for a 
dependent spouse are not met.  38 U.S.C.A. §§ 1115, 5110(f) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.401(b) (2009).

2.  The criteria for entitlement to an additional allowance 
based on establishing L.W. as a dependent child are not met.  
38 U.S.C.A. §§ 1115, 5110(f) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.401(b), 3.667 (2009).

3.  The criteria for an effective date earlier than September 
1, 2006, for the award of additional compensation for a 
dependent child, H.W., are not met.  38 U.S.C.A. §§ 1115, 
5110(f) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.401(b), 
3.667 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
United States Court of Appeals for Veterans Claims (Court) 
said in Wensch that VCAA did not apply in such cases, it may 
be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  In this case, there is 
no reasonable possibility that the assistance would 
substantiate the claims.  The claimant does not dispute the 
date on which he submitted the requested information 
regarding his dependents; rather, he provides reasons for why 
it was submitted at that time.  As such, no further action is 
required pursuant to the VCAA.  

Veterans having a 30 percent or more service-connected 
disability may be entitled to additional compensation for a 
spouse, dependent parents, or unmarried children under 18 (or 
under 23 if attending an approved school) or when prior to 
age 18 the child has become permanently incapable of self- 
support because of mental or physical defect.  38 U.S.C.A. § 
1115; 38 C.F.R. § 3.4(b)(2).

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(1).

The earliest that the additional award of compensation for a 
dependent(s) can occur is the first day of the month 
following the effective date.  38 U.S.C.A. § 5111(a); 
38 C.F.R. § 3.31.  

The following facts are not in dispute.  In April 2004, the 
Veteran's application for VA compensation benefits was 
received.  He listed that he was married, his wife's name, 
M.W., and her Social Security number.  He left her birth date 
blank.  He also listed the names of his two children, L.W. 
and H.W., which reflected that L.W. was over 18 years of age 
(born in August 1982) and H.W. was a minor (born in 
August 1987).  

In a July 2004 rating decision, the Veteran was awarded 
service connection for several disabilities and awarded a 
combined disability evaluation of 30 percent, effective July 
1, 2004, the day after his military discharge.  

In the August 2004 notification letter, the RO informed the 
Veteran that additional compensation was payable for a 
spouse, children under 18 years, and dependent parents to 
veterans 30 percent or more disabled.  He was told that he 
was being paid as a veteran with one dependent, his daughter 
H.W, who, as noted, was a minor.  He was informed that the 
additional benefits for H.W. would terminate as of her 18th 
birthday, in August 2005.  The Veteran was also notified that 
he needed to provide the birth date for his wife and a VA 
Form 21-674, "Request for Approval of School Attendance," 
showing that L.W. was in school, for those two persons to be 
added to his award as dependents.  He was told where to send 
the evidence and that it should be submitted within one year.  
He was further informed that if the evidence was not received 
within one year from the date of this letter, VA could only 
pay him from the date that the evidence was received.  The VA 
Form 21-674 was included with the letter, for the Veteran to 
complete and submit.  

Thereafter, the next correspondence was received on January 
23, 2007.  In that correspondence, the Veteran requested 
increased ratings.  He included medical evidence with his 
claim.  No information or evidence regarding dependents was 
received.  

In a June 2007 rating decision, the Veteran's claims were 
adjudicated and two of his disabilities were assigned higher 
ratings.

Thereafter, in July 2007, correspondence was received from 
the Veteran.  He included a completed VA Form 21-686c, 
Declaration of status of Dependents, in which he listed his 
wife as a dependent; a copy of his wife's birth certificate; 
copies of his daughters' birth certificates; copies of his 
marital documents; a VA Form 21-674 for H.W., showing her 
school attendance; a VA Form 21-674 for L.W. showing her 
school attendance; a copy of his original application for VA 
benefits; and a copy of his August 2004 notification letter.  
The Veteran indicated that he believed that all of his 
dependents should have been added continuously to his award 
effective August 1, 2004, the first date that he was paid VA 
benefits.  

In November 2007, the RO reinstated H.W. to the Veteran's 
award as of September 1, 2006, based on her school 
attendance.  His wife was added as of August 1, 2007, the 
first day of the month following the receipt of the 
information.  L.W. was not added to his award.  

The Veteran has disagreed with the September 2007 
determination.  He asserts that he did not respond to the 
August 2004 VA letter because Hurricane Ivan had caused so 
much damage where he lived and he was dealing with the 
repercussions of that disaster.  It was not until the recent 
rating decision action that he realized that all of his 
dependents were not on his award.  The Veteran requested that 
his wife be recognized on his award from August 2004; that 
L.W. be recognized from August 2004, until her 23rd birthday, 
based on her school attendance; and that H.W. be added to his 
award continuously from August 2004 onward.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claims.  The August 2004 notification letter explicitly 
informed the Veteran that he could receive additional 
benefits for dependents by submitting the requested evidence.  
It must be noted that the August 2004 notification letter 
(which the Veteran does not dispute that he received) 
specifically informed him (1) of the need to submit VA Form 
21-674 in order to receive additional compensation for L.W., 
and the birth date for his wife and (2) that such form and 
evidence must be received within one year of the August 2004 
letter in order to receive additional compensation for 
dependents prior to receipt thereof.  

The Board recognizes that the Veteran had serious matters to 
attend to due to the hurricane; however, he had a copy of the 
letter, since he has resubmitted that copy.  He had a full 
year to respond to it.  He never contacted VA and requested 
additional time or indicated that he was having difficulty.  
He received his VA payments and was therefore on notice that 
he was not receiving additional benefits for all dependents.  
VA fulfilled its notice requirements via the August 2004 
letter.  It was the Veteran's responsibility to complete his 
application to receive additional compensation benefits for 
all of his dependents.  Thus, while the Board is sympathetic 
to his personal circumstances following the hurricane, he did 
not notify VA that there were any problems submitting the 
evidence nor did he submit the evidence.  

In summary, the Veteran did not complete his application for 
additional benefits for his spouse within one year of the 
August 2004 notification letter.  VA had been notified of the 
spouse's existence and asked for additional information.  The 
RO acted upon this information, requested proof of her birth 
date, but did not receive such information within 1 year of 
the August 2004 notice.  Rather, this information was not 
submitted until July 2007.  The award therefore properly 
commenced the first date of the next month, August 1, 2007, 
and there is no basis for an earlier effective date.  

With regard to L.W., VA provided the Veteran with the 
requisite form to show her school status, but the Veteran did 
not submit the requested information for proof of her 
dependency status within one year of the RO's August 2004 
letter.  

Under the provisions of 38 C.F.R. § 3.667(a), compensation 
may be paid from a child's 18th birthday based upon school 
attendance if the child was at that time pursing a course of 
instruction at an approved educational institution and a 
claim for such benefits is filed within 1 year from the 
child's 18th birthday.  Compensation based upon a course of 
instruction at an approved educational institution that was 
begun after a child's 18th birthday may be paid from the 
commencement of the course if a claim is filed within 1 year 
from that date.  According to 38 C.F.R. § 3.151, a specific 
claim in the form prescribed by the VA Secretary must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a).

The Veteran did not furnish the information requested for 
L.W.  VA could award benefits retroactively back one year, 
but L.W. reached the age of 23 years in 2005, well before the 
Veteran again contacted VA in July 2007, with additional 
evidence, and outside the one year window.  

With regard to H.W., she was originally added to the 
Veteran's award as of August 1, 2004.  In the August 2004 
letter, the Veteran was advised that she would be removed 
from the award as of her 18th birthday, in August 2005.  VA 
does not assume that a child continues their education.  As 
noted above, the requisite school information must be 
submitted.  The Veteran submitted this information in 
July 2007.  H.W. was then retroactively added to the 
Veteran's award as of September 1, 2006, as she was in school 
at that time, within the one year retroactive period.  She 
could have been added as of July 2006, if she had been in 
Summer School.  The record does not reflect that this was the 
case.  Thus, she was added as of the earliest time, within 
the one year preceding the July 2007 correspondence, when she 
was attending school.  However, an effective date prior to 
that time is not warranted.  That is, she may not be added 
for any earlier school term as the Veteran did not produce 
verification of her school attendance within one year of that 
attendance.  

Accordingly the claims must be denied.


ORDER

Entitlement to an effective date earlier than August 1, 2007, 
for additional compensation payable for a dependent spouse, 
is denied.  

Entitlement to an additional allowance based on establishing 
L.W. as a dependent child is denied.  

Entitlement to an effective date earlier than September 1, 
2006, for additional compensation payable for a dependent 
child, H.W., is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


